EDMONDS, J.
This original proceeding to review a judgment of conviction for a contempt of the superior court is based upon facts almost exactly the same as those shown in the case of Bulcke v. Superior Court, ante, p. 510 [94 Pac. (2d) 1006].
The petitioner, as a county organizer of the Workers’ Alliance, sent a telegram to Judge Ruben S. Schmidt protesting against the same decision which was criticized with more force by Mr. Bulcke. Mr. Wahlenmaier’s message was as follows:
“Workers’ Alliance County Council C 517 San Diego vigorously protests your decision in handing over 3000 Longshoremen to fifteen renegade I L A men.”
After its receipt by Judge Schmidt the Los Angeles Bar Association filed affidavits charging that the petitioner had committed a contempt of court and he was ordered to show *800cause why he should not be punished therefor. Upon his appearance the matter was submitted to the court upon the same questions of law and fact presented in the Bulcke case and the petitioner was found guilty.
For the reasons stated by this court concluding that German Bulcke was entitled to a hearing upon the challenge for cause of Judge Schmidt’s qualifications to hear and determine the pending charge of contempt the judgment against the petitioner is annulled.
It is so ordered.
Waste, C. J., Houser, J., Curtis, J., and Shenk, J., concurred.